J-A02018-21 & J-A02019-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF C.M.-S. D.           :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: B.B., MOTHER                 :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 852 WDA 2020

               Appeal from the Decree Entered July 2, 2020
     In the Court of Common Pleas of Warren County Orphans' Court at
                        No(s): AN No. 10 of 2019

 IN RE: ADOPTION OF: C.M.-S.D.           :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: C.M.-S.D.                    :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 853 WDA 2020

               Appeal from the Decree Entered July 2, 2020
     In the Court of Common Pleas of Warren County Orphans' Court at
                         No(s): A.N. 10 of 2019


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY NICHOLS, J.:                        FILED: MARCH 17, 2021

     Appellants B.B. (Mother) and her son, C.M.-S.D., born in October 2008

(Child), through his legal interest counsel, separately appeal from the decree
J-A02018-21 & J-A02019-21


terminating Mother’s parental rights to Child, pursuant to Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938.1 We affirm.

       The trial court set forth the relevant factual and procedural history as

follows:

       In October 2015, Warren County Children and Youth Services
       (CYS) began providing general protective services to Mother,
       Father, and [Child]. Mother and Father had already separated
       prior to involvement by CYS and until this time, [Child] resided
       with Father and paternal grandfather . . . . During this time,
       Mother was minimally involved with [Child]. In October 2015, at
       the age of seven (7) years old, [Child] began his lengthy course
       of psychiatric treatment.

       [Child] was in kindergarten during the 2014-2015 school year.
       During this time, [Child] behaved disruptively at school, garnering
       seventy-two (72) restraints by school personnel. As a result,
       [Child] was provided with Family Based Mental Health services in
       the home and school settings as well as emotional support at
       school. This was the last time [Child] was in a public-school
       setting. On September 11, 2015, Father admitted [Child] to
       Millcreek Hospital for a psychiatric evaluation. On September 15,
       2015, Father attempted to remove [Child] against medical advice.
       From October 23, 2015 until August 9, 2018, when [Child] was
       adjudicated dependent, he has had numerous psychiatric
       admissions, including: Beacon Light’s Short-Term Adolescent
       Recovery (STAR) program from October 14, 2015 through
       December 2, 2015; Beacon Light[’s Residential Treatment Facility
       (RTF)] Placement from December 2, 2015 through July 6, 2016;
       Southwood ADD/ID Unit from July 6, 2016 through April 27, 2017;
       Southwood Psychiatric Facility from April 27, 2017 through August
       18, 2017; Barber National Institute where he was hospitalized for


____________________________________________


1 We address the appeals in a single memorandum. In the same decree, the
trial court also terminated the parental rights of S.C.C. (Father), the biological
father of Child. Father was incarcerated and attended the evidentiary hearings
by video conference. Father did not file a notice of appeal, nor did he
participate in this appeal by filing a brief.


                                           -2-
J-A02018-21 & J-A02019-21


     fifteen (15) days; Sara Reed RTF; and ultimately, George Junior
     Republic where he has resided since August 2018.

     [Child] was previously diagnosed with Autism Spectrum Disorder
     with Intellectual Disability with Social Impairment but without
     language impairment and Intellectual Development Disorder.
     Most recently, [Child] was diagnosed with Oppositional Defiant
     Disorder, Rule Out Conduct Disorder—childhood onset type,
     Intermittent Explosive Disorder, Parent Child Relational Problems,
     ADHD-combined type, Victim of Physical Abuse, and Rule Out
     Reactive Attachment Disorder. Despite over eleven (11) months
     at George Junior Republic since his adjudication as dependent,
     [Child] has neither met discharge goals nor maintained progress
     for an uninterrupted period of thirty (30) days, which is the
     prerequisite for achieving in the program’s “level” behavioral
     system.    Further, [Child] has frequently required crisis unit
     intervention.

     On August 18, 2017, [Child] was discharged from Southwood
     Inpatient Psychiatric Hospital to the care of Mother, after having
     been a resident of Southwood since July 6, 2016. From August
     18, 2017 through October 8, 2017, Mother exercised physical
     custody of [Child] during the week with Father exercising physical
     custody during the weekends. On October 8, 2017, Father was
     arrested for [driving under the influence (DUI)] after police
     discovered Father and [Child] stopped following a one-vehicle
     crash.    Subsequently, Father was charged with DUI and
     Endangering the Welfare of a Child. He pleaded guilty to DUI and
     Resisting Arrest . . . .

     From October 8, 2017 (the date of Father’s arrest) through April
     10, 2018, Mother did not allow any contact between Father and
     [Child]. On April 11, 2018, following a telephone call between
     [Child] and Father, [Child’s] negative behaviors escalated to the
     point where Mother returned [Child] to Father on April 12, 2018.
     [Child] resided with Father from this point until July 8, 2018. On
     July 8, 2018, [Child] called Mother reporting that he was
     frightened by Father, who was intoxicated and brandishing a
     loaded firearm during an altercation in the home.             Mother
     instructed [Child] to call and report the incident to police because
     she declined to get involved. [Child], who was nine (9) at the
     time, complied and called the police resulting in Father’s arrest
     and ultimate conviction following plea negotiations where he
     pleaded guilty to Recklessly Endangering Another Person

                                    -3-
J-A02018-21 & J-A02019-21


     (specifically, paternal grandfather) and Person Not to Possess/Use
     Firearm—Incompetent, for which he is currently serving a term of
     imprisonment in [a State Correctional Institution (SCI)]-
     Houtzdale.

     Unfortunately, this was not the only traumatic event that [Child]
     had to endure while in Father’s physical custody. [Child] reported
     that Father had killed a family pet, an allegation supported by
     Father’s statement to Connie Snyder, the family’s CYS
     caseworker, “Why should I pay a vet money when there was a
     perfectly good baseball bat sitting nearby?” On March 4, 2016
     Father was cited by CYS for Causing Serious Physical Neglect of a
     Child—Failure to Provide Medical Treatment/Care to [Child].
     During a weekend visit with Father, [Child] reportedly shot himself
     in the leg with a pellet gun. Father neither sought medical
     attention for [Child] nor reported the incident to authorities. The
     injury only came to light when [Child] complained of pain to
     Beacon Light RTF personnel upon return to their facility following
     the visit to Father’s home. [Child’s] wounds to the knee area of
     his right leg included, “multiple metallic fragments” within the
     “posterior medial soft tissues.” [Child] has been adamant since
     his adjudication hearing that he does not want any contact with
     Father and the Court ordered no visitation until a treating
     therapist deems it appropriate.

     Mother has demonstrated significant passivity with respect to
     parenting [Child,] repeatedly stating that she will care for him
     when he has “been fixed” by his mental health treatment
     providers. Throughout [Child’s] lengthy course of psychiatric
     treatment, Mother’s participation in [Child’s] treatment plan has
     been limited to sporadic phone calls or video participation in family
     therapy sessions and visits with [Child]. Since [Child’s] admission
     to George Junior Republic on August 9, 2018, Mother has only
     visited sporadically, with her last family therapy session taking
     place on July 15, 2019. Equally concerning is Mother’s lack of
     attentiveness to [Child] on a personal level. Both [Child] and his
     health care providers report that telephone contact is frequently
     attempted but Mother more frequently than not fails to answer or
     return calls.

     From February 2016 through March 2019, Mother resided in
     Warren, Pennsylvania with her boyfriend . . . . When the
     relationship ended, Mother obtained her own apartment in
     Youngsville. During this time, Mother shared custody of her two

                                     -4-
J-A02018-21 & J-A02019-21


      (2) younger children with their father, [S.B.]. Mother worked as
      a clerk/supervisor at Sheetz and frequently left the children with
      maternal grandparents . . . . In May 2019, Mother’s contact with
      her two (2) younger children ([Child’s] half-siblings) was limited
      to “supervised visitation” based upon a finding of “drinking in
      excess and engaging in verbal and physical confrontations in front
      of the children.” Maternal grandparents currently have custody of
      Mother’s younger children.

      At the time of [Child’s] dependency, Mother declined being named
      as a placement resource for him because her then boyfriend was
      unwilling to have [Child] reside with them. From August 2019
      through November 2019, Mother lived with [G.M.] and worked as
      a cashier at Dairy Queen. Mother then moved to Tidioute to live
      with [M.J.] where she worked parttime at a restaurant/bar.
      Mother was told to take parenting classes but never followed
      through with her Family [Service] Plan. In April 2015, Mother was
      charged at Warren County Criminal Docket [ ] with DUI. Mother’s
      alcohol consumption continued to be an issue. At the time of the
      evidentiary hearing Mother was continuing to address her sobriety
      issues but was still unable to live independently.

      [Child] is currently eleven (11) years old [and] for several years
      he has suffered violence and trauma in Father’s home and willful
      neglect by Mother. Prior to his adjudication of dependency,
      [Child] has received mental health treatment in numerous
      institutions for close to four (4) years and since his adjudication
      as a dependent child, two (2) foster care placement efforts were
      disrupted before he was eventually placed at George Junior
      Republic, where he still resides today.

Trial Ct. Op., 8/10/20, at 1-6.

      On July 17, 2019, CYS filed petitions to terminate Mother’s parental

rights to Child pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5) and (b). Alan M.

Conn, Esq., represented the best interests of Child as guardian ad litem (GAL).

The trial court appointed Cynthia K.D. Klenowski, Esq., to represent the legal

interests of Child on October 25, 2019. Evidentiary hearings were held on

February 14, 2020, June 29, 2020, and on June 30, 2020. CYS presented the

                                     -5-
J-A02018-21 & J-A02019-21


testimony of Mandy Anderson, the clinical director at George Junior Republic;

Peter von Korff, M.D., a court-ordered psychologist; Connie Snyder, a

caseworker for CYS; and Kyle Corbin, a caseworker for CYS. Mother did not

testify or present any witnesses. Child did not testify.

      In the decree dated June 30, 2020, and entered on July 2, 2020, the

trial court found that, with regard to Mother, CYS met its burden of proof

under Section 2511(a)(1), (2), (5) and (b) of the Adoption Act, and

subsequently terminated Mother’s parental rights to Child.    On July 29, 2020,

Mother filed a notice of appeal, along with a concise statement pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b). On the following day, July 30, 2020, Child’s

legal interest counsel filed a notice of appeal and concise statement on behalf

of Child.

      Child presents the following issues for our review:

      1. Did the [trial] court err and abuse its discretion by determining
         that the burden of proof was met by clear and convincing
         evidence to show that involuntary termination of parental
         rights was warranted under 23 Pa.C.S.[ ] § 2511(a)(1), (2),
         and (5)?

      2. Did the [trial] court err and abuse its discretion by failing to
         adequately consider the developmental, physical and
         emotional needs and welfare of [C]hild?

Child’s Brief at 4 (some formatting altered).

      Mother presents the following issues for our review:

      1. Did the [t]rial [c]ourt err and abuse its discretion by failing to
         give primary consideration to the developmental, physical and
         emotional needs and welfare of [C]hild pursuant to 23 Pa.C.S.[
         ] § 2511(b) in that [C]hild had expressed disagreement to any

                                      -6-
J-A02018-21 & J-A02019-21


         adoption proceeding which would require his consent, [Child]
         had indicated that [M]other and siblings were extremely
         important to him, and that there were no potential permanent
         resources for [C]hild by way of a fit and willing relative or foster
         family at the time of the termination and thus, [C]hild had been
         orphaned by the [trial c]ourt’s decision?

      2. Whether the [trial c]ourt had insufficient evidentiary support to
         find that termination of Mother's parental rights was warranted
         under 23 Pa.C.S.[ ] § 2511(b) because [CYS] did not put forth
         clear and convincing evidence that termination was in the best
         interest of [C]hild because the evidence showed that [C]hild’s
         permanency was speculative in nature because no prospective
         placement had been located, [C]hild was opposed to adoption
         and that [C]hild felt strongly toward keeping a relationship with
         [M]other and siblings?

Mother’s Brief at 7.

      In matters involving involuntary termination of parental rights, our

standard of review is well-settled.

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
      2012). “If the factual findings are supported, appellate courts
      review to determine if the trial court made an error of law or
      abused its discretion.” Id. “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill will.” Id. The
      trial court’s decision, however, should not be reversed merely
      because the record would support a different result. Id. at 827.
      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “[T]he trial court is free to believe

all, part, or none of the evidence presented, and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re Q.R.D.,

                                      -7-
J-A02018-21 & J-A02019-21


214 A.3d 233, 239 (Pa. Super. 2019) (citation omitted).            “If competent

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.” In re B.J.Z., 207 A.3d 914, 921 (Pa.

Super. 2019) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, which requires a bifurcated analysis of the grounds for

termination followed by an assessment of the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the [trial]
      court must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the parent.
      The party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the [trial]
      court determines that the parent’s conduct warrants termination
      of his or her parental rights does the [trial] court engage in the
      second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

B.J.Z., 207 A.3d at 921 (citation omitted).        We have defined clear and

convincing evidence as that which is “so clear, direct, weighty, and convincing

as to enable the trier[-]of[-]fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.” In re Z.P., 994 A.2d

1108, 1116 (Pa. Super. 2010) (citation omitted).        A child has a right to a

stable, safe, and healthy environment in which to grow, and the “child’s life

simply cannot be put on hold in the hope that the parent will summon the


                                      -8-
J-A02018-21 & J-A02019-21


ability to handle the responsibilities of parenting.” In re I.J., 972 A.2d 5, 9

(Pa. Super. 2009).

      In the present case, the trial court terminated Mother’s parental rights

pursuant to Sections 2511(a)(1), (2), (5) and (b). We need only agree with

the trial court as to any one subsection of Section 2511(a), as well as Section

2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc).     Here, we analyze the trial court’s decision to terminate

under Section 2511(a)(2) and (b), which provide as follows:

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                     *     *   *

            (2) The repeated and continued incapacity, abuse, neglect
            or refusal of the parent has caused the child to be without
            essential parental care, control or subsistence necessary for
            his physical or mental well-being and the conditions and
            causes of the incapacity, abuse, neglect or refusal cannot or
            will not be remedied by the parent.

                                     *    *    *
      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).



                                     -9-
J-A02018-21 & J-A02019-21


      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.[ ] §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his [, or her,] physical or mental well-being; and (3)
      the causes of the incapacity, abuse, neglect or refusal cannot or
      will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal[,] as well as incapacity to perform

parental duties.” In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A child
      needs love, protection, guidance, and support. These needs,
      physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this [C]ourt has
      held that the parental obligation is a positive duty which requires
      affirmative performance.

In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008).

      Moreover, this Court has previously stated:

      A parent must utilize all available resources to preserve the
      parental relationship, and must exercise reasonable firmness in
      resisting obstacles placed in the path of maintaining the parent-
      child relationship. Parental rights are not preserved by waiting for
      a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.

                                     - 10 -
J-A02018-21 & J-A02019-21



Id. (citation omitted). Where a parent does not “exercise reasonable firmness

in declining to yield to obstacles, his [parental] rights may be forfeited.” In

re A.S., 11 A.3d 473, 481 (Pa. Super. 2010).

         As to Section 2511(a)(2),2 Child, through his legal interest counsel,

contends that insufficient evidence was presented to support a determination

that there was a continued incapacity of Mother to provide essential care for

Child.    Conversely, Child avers that Mother was compliant with the Family

Service Plan “to the best of [her] ability” and that Mother “has a foundation

for developing the skills needed to be an appropriate parenting resource.”

Child’s Brief at 14-15.

         CYS argues that the trial court did not err and that Mother’s “passivity

in parenting [Child] fully justifies and supports the termination of her parental

rights.” CYS’s Brief at 8. With respect to Mother’s inability to complete her

goals, CYS explains:

         [Child] was removed from his father’s home when placed, which
         was precipitated by his father’s criminal conduct in the home.
         Three months prior, [Mother] had dropped . . . Child off at his
         father’s home and relinquished responsibility for him, repeating a
         prior abandonment of . . . Child to his father in 2014. Even were
         [Child] to progress in treatment successfully enough to be
         discharged, [Mother] cannot provide him a home.

         Since [Child’s] placement, [Mother] has accomplished nothing
         beyond wishful thinking [to] position herself to parent [Child]
____________________________________________


2 Mother has not challenged the trial court’s determination that clear and
convincing evidence exists to satisfy 23 Pa.C.S. § 2511(a)(1), (2) and (5), but
rather focuses her challenge on Section 2511(b).

                                          - 11 -
J-A02018-21 & J-A02019-21


      following his treatment. At the time of the hearing, [Mother] had
      not maintained stable housing, employment, completed any
      parenting classes, maintained sobriety, and was facing an
      impending sentence for her second DUI conviction. She had lost
      custody of her younger two children as a consequence of exposing
      them to domestic violence while she was intoxicated. She had
      failed to consistently address . . . Child’s needs; missing months
      of visits and phone calls and minimally participating in his therapy.
      His preoccupation with her intermittent involvement derails him
      and sabotages his treatment in that he falls into a reenactment
      pattern to force from adults the only response that he knows how
      to handle: rejection.

Id. at 8-9.

      The trial court found that the record unequivocally established Mother’s

unwillingness and inability to acknowledge and make the necessary progress

in addressing her parental deficiencies that led to Child to be without essential

parental care, control, or subsistence necessary for his physical or mental

well-being. The trial court explained:

      Mother was offered numerous resources to fulfill her parental
      duties which she either ignored or discontinued. “Mother was
      encouraged to take parenting classes starting in December 2015
      but she never took any classes. . . She was supposed to be
      attending AA meetings and staying sober, but she didn’t do
      either.” Mother was given many opportunities to visit [C]hild and
      was encouraged to take an active role in his treatment plan, but
      she never fully committed. Dr. von Korff noticed this same
      passivity during his interview and observation with Mother and
      [C]hild. “I guess the overriding comment about that initial
      interview was really any absence of self-directed commentary and
      thought. She really did not put into that initial interview any
      thinking about her own place in [C]hild’s difficulties.” Mother’s
      passive participation in raising and caring for [C]hild and her
      disinterest in actively participating in [C]hild’s treatment, as well
      as her own, clearly shows that she has failed to perform her
      parental duties.

                                  *      *     *

                                      - 12 -
J-A02018-21 & J-A02019-21


      . . . Mandy Anderson, the Clinical Director at George Junior
      Republic, discussed [C]hild’s current status at his treatment
      facility. “There have been no family therapy sessions with Mother
      and [C]hild since July 15, 2019.” After several cancellations and
      rescheduled appointments, Mandy Anderson requested that
      Mother let the facility know what times and dates would work with
      her schedule. “I then asked her at that point in time to reach out
      to me, and let me know her availability. And, I had not heard
      from her after that.” Mother was not only given numerous
      opportunities to participate in [C]hild’s treatment, but she was
      also given the luxury of scheduling meetings and appointments to
      do so when it was convenient for her. However, Mother made no
      effort to participate and never got in touch with [C]hild’s facility.
      While Mother did participate in some personal treatment, it was
      short-lived and she quickly reverted back to her prior addiction
      issues. “Mother got her drug and alcohol treatment through
      Family Services and completed the program after her first DUI.”
      However, Mother not only got a subsequent DUI, but she also lost
      custody of her other two (2) children due to her drinking and
      fighting in their presence.       Considering the short-lived and
      minimal attempts at progress Mother made towards her own
      sobriety, it is clear that Mother’s incapacity as a parent cannot be
      remedied.

Trial Ct. Op., 8/10/20, at 11-13 (record citation omitted).

      The record supports the trial court’s decision to terminate Mother’s

parental rights pursuant to Section 2511(a)(2). Ms. Anderson testified that

Mother did not attend parenting classes, did not continue to attend Alcoholics

Anonymous meetings and failed to maintain sobriety, and did not comply with

mental health services. N.T., 2/14/20, at 184-185; N.T., 6/29/20, at 239.

Ms. Anderson explained that family therapy was discontinued due to Mother’s

lack of participation.   N.T., 2/14/20, at 46-47.   Mother also had a goal of

maintaining contact with Child while he has been placed at George Junior

Republic; however, out of the fifteen months of his placement, Mother did not


                                     - 13 -
J-A02018-21 & J-A02019-21


visit Child for four months and Ms. Anderson described her phone contact

being as “[i]nconsistent and sporadic.” Id. at 185-186.

      Based on the forgoing, the record demonstrates clear and convincing

evidence of Mother’s repeated and continuing incapacity to meet her goals

that led to Child being without parental care and subsistence, including a safe,

secure, and permanent environment in which to grow. Further, the evidence

supports the finding that it is unlikely Mother will remedy the situation given

CYS’s extensive history of providing services and aid to Mother with Mother

only achieving inconsistent and sporadic progress in her goals. Accordingly,

we discern no abuse of discretion or error of law in the trial court’s

determination to terminate Mother’s parental rights to Child pursuant to

Section 2511(a)(2). See T.S.M., 71 A.3d at 267. Child’s first issue, therefore,

is without merit.

      We now proceed to the second part of the analysis under Section

2511(b). In reviewing the evidence in support of termination under Section

2511(b), our Supreme Court stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “intangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1992)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791.

                                     - 14 -
J-A02018-21 & J-A02019-21



T.S.M., 71 A.3d at 267.

      With respect to the bond analysis pursuant to Section 2511(b), the Court

explained, “the mere existence of a bond or attachment of a child to a parent

will not necessarily result in the denial of a termination petition.”        Id.

“Common sense dictates that courts considering termination must also

consider whether the children are in a pre-adoptive home and whether they

have a bond with their foster parents.”        Id. at 268 (citation omitted).

Moreover, in weighing the bond considerations pursuant to Section 2511(b),

“courts must keep the ticking clock of childhood ever in mind. Children are

young for a scant number of years, and we have an obligation to see to their

healthy development quickly. When courts fail . . . the result, all too often, is

catastrophically maladjusted children.” Id.

      Mother and Child both challenge the trial court’s determination that

there was clear and convincing evidence that involuntary termination of

Mother’s parental rights would best serve the developmental, physical, and

emotional needs of Child.

      Mother contends that there was insufficient evidence to support a

determination that termination of her parental rights was in the best interest

of Child pursuant to Section 2511(b). Mother asserts that she relinquished

care of Child to Father in the past because “[t]here was indication that [C]hild

was difficult to deal with behaviorally[.]” Mother’s Brief at 11. Mother also

avers that because she shares a bond with Child and an adoptive resource has

                                     - 15 -
J-A02018-21 & J-A02019-21


not been identified, termination of her parental rights will result in Child

becoming an orphan and cause detrimental emotional effects for Child. Id.

Mother further argues that, given Child’s age, his preference not to be adopted

should be given more consideration. Id. at 11-12.

      Child contends that the trial court erred when it determined that CYS

met its burden of proof for termination of Mother’s parental rights and failed

to adequately consider Child’s developmental, physical, and emotional needs

and welfare. More specifically, Child avers that the trial court failed to take

into account the possible consequence of creating an orphan if Child refused

to sign a consent to adoption. Child’s Brief at 18.

      In determining that the evidence established that termination of

Mother’s parental rights would best serve the developmental, physical, and

emotional needs and welfare of Child, the trial court explained:

      First, the [c]ourt] acknowledges that there is a bond between
      Mother and [C]hild. While Dr. von Korff freely admits that there
      is an emotional connection between Mother and [C]hild, he does
      not believe it is a beneficial one. “What we seem to pick up,
      although more from [Mother] than from [Child] is that his
      preoccupation with her has the idea in it of protecting her from
      trauma.” As discussed earlier, Mother and [C]hild have what Dr.
      von Korff refers to as an “upside-down” relationship where [C]hild
      takes on the parental role over Mother. Mother has looked to
      [C]hild for protection or safety when she does not offer the same
      to him. [C]hild was present when Father brandished a loaded
      firearm and threatened paternal grandfather. [C]hild’s first phone
      call was to . . . Mother looking for help and reassurance. Mother
      not only offered no assistance to [C]hild in this dangerous
      situation, but when relating this incident to Dr. von Korff, she
      recalled stating, “First, I am not coming to save you this time.
      Second, you will have to do this alone. And third, speak for
      yourself, [C]hild.” This clearly demonstrates not only the lack of

                                    - 16 -
J-A02018-21 & J-A02019-21


      any meaningful relationship between Mother and [C]hild, but it
      shows how maintaining a relationship with Mother would further
      impede [C]hild’s recovery and ability to move forward in the
      future.

      Next, [C]hild claims that termination of Mother’s parental rights
      will have a negative impact upon him. On the contrary, all of the
      evidence presented at the hearing shows that the continuation of
      a relationship between Mother and [C]hild would be detrimental
      to him presently and to his future recovery. The inconsistency of
      their relationship since [CYS] first became involved in October
      2015 has remained to this day. Since that time, Mother has
      relinquished custody of [C]hild twice to his [f]ather, where [C]hild
      was either abused, injured, or a witness to criminal activity.
      Mother has also lived with several male companions, some of
      whom did not want [C]hild to live with them, and Mother’s
      response was to send [C]hild to live elsewhere. [C]hild has never
      been the priority in Mother’s life. Connie Snyder testified about a
      particular time where Mother missed a visit with [C]hild in his
      treatment facility. Mother had planned to come visit and [C]hild
      was expecting her when she called to tell the facility that she
      wasn’t able to come. When the facility inquired as to why she was
      unable to visit, she explained she had gotten a dog while on
      vacation. Connie Snyder had to explain this situation to [C]hild.
      “I did talk to him about the dog. He was disappointed because
      the places where his [M]other lived, she didn’t have space for him
      to come with her if he was to be discharged and he was
      disappointed that she had room for a dog but not for him.” These
      types of events and disappointments have occurred consistently
      throughout the five (5) years of involvement between Mother and
      [C]hild with [CYS]. Dr. von Korff doesn’t believe these behaviors
      come from a place of ill-will, however regardless of the motivation
      of these behaviors, their effects have negatively impacted [C]hild
      for years. “I don’t think she does anything intentionally to. . .
      damage the relationship but she has lack of insight into some
      really highly rejecting behaviors.” It is evident to the [c]ourt] that
      until Mother’s rights are terminated, [C]hild has no possibility of
      ever succeeding in his treatment and being able to move forward
      towards a better and stable life.

Trial Ct. Op., 8/10/20, at 14-16.




                                     - 17 -
J-A02018-21 & J-A02019-21


         The record supports the trial court’s decision to terminate Mother’s

parental rights pursuant to Section 2511(b).            With respect to the “upside

down” relationship described by Dr. von Korff, he conceded that while it is a

form of loving behavior, “it’s not a kind of loving behavior that’s going to

generate a secure status for the youngster in terms of his place in the world

and his sense of attachment.” N.T., 2/14/10, at 88. Dr. von Korff noted that

Child “has experienced [M]other as very inconsistently available as a mother

in person. Sometimes she is a mother in person, and sometimes she is like a

peer.” Id. at 93. Dr. von Korff described Mother and Child’s bond as being

one that is not secure and explained that “at best, you could say it’s a complex

and troubled attachment.” Id. at 98. Specifically, Dr. von Korff described

that Child “is avoidant and minimally engaged with [Mother]. So, I see that

as evidence of an insecure attachment arrangement between them.” Id. at

110. Ms. Anderson also emphasized that Child needs “consistency” in order

for him to continue to work on building trust and attachment. N.T., 2/14/20,

at 33.

         Based on the foregoing, there is competent evidence in the record that

supports the trial court’s credibility and weight assessments regarding Child’s

needs and welfare.          We discern no error or abuse of discretion in its

determinations under Section 2511(b).

         As   to   Mother   and   Child’s    further   arguments   regarding   Child’s

preferences and the absence of a pre-adoptive home, our Supreme Court has


                                            - 18 -
J-A02018-21 & J-A02019-21


stated, “[c]ommon sense dictates that courts considering termination must

also consider whether the children are in a pre-adoptive home and whether

they have a bond with their foster parents.”      T.S.M., 71 A.3d at 268.     In

addition, the Pennsylvania Dependency Benchbook provides that “[w]hile

having an identified adoptive resource is not a prerequisite for [termination of

parental rights], ideally there should be a strong likelihood of eventual

adoption.” Administrative Office of Pennsylvania Courts Office of Children and

Families in the Courts, Pennsylvania Dependency Benchbook § 12.1 at 126

(2010).

      Here, at the time of the final termination hearing in June of 2020, Child

was eleven years of age and had consistently maintained a preference not to

have Mother’s rights terminated. N.T., 6/29/20, at 300-01. At that time,

Mother was living in a half-way house for drug and alcohol treatment. Id. at

285. Moreover, Mr. Corbin testified that CYS had identified two families that

could be potential adoptive resources. Id. at 284 and 299. The trial court

credited the testimony of Dr. von Korff about the slim likelihood that the

attachment between Child and Mother can be made secure or beneficial for

Child and noted that “[C]hild and [M]other are in a real difficulty at this point

in time.” Id. at 105. The trial court credited Dr. von Korff’s testimony that it

has been difficult for Mother to “think hard about the recommendations that

are being made [by] mental health professionals, and really try to see herself




                                     - 19 -
J-A02018-21 & J-A02019-21


as someone who needs to learn. Someone who needs to rely on expertise.”

Id. Dr. von Korff cautioned:

       Well, I, I fear that he is headed for, if he doesn’t achieve some,
       some measure of security now, he is headed for being an angry
       alienated adult. Very possibly one who has the kinds of anger
       management problems that he has witnesses in his father and
       with the other male figures that have crossed his path.

Id. at 105-106.

       Based on the foregoing, we conclude the trial court’s findings are

supported by the competent evidence in the record, and the trial court did not

err or abuse its discretion in granting CYS’s petition to terminate Mother’s

parental rights as to Child. Accordingly, we affirm the trial court’s decree.3

       Decree affirmed.


____________________________________________


3 At the hearing, Child’s legal interest counsel asserted that Child would not
consent to an adoption, questioned CYS’s witnesses, including Connie Snyder,
on cross-examination about this point, and raised it in her closing argument.
See N.T., 6/29/20, at 263-65; N.T., 6/30/20, at 336-43. Both Mother and
Child have included a discussion of this consideration in their briefs, as has
CYS. See Mother’s Brief at 7, 11-12; Child’s Brief at 10, 16-18; CYS’s Briefs
at 25-27. The trial court rejected the argument that Child does not wish to
be adopted as not being the overriding concern because of Child’s best
interests.

We acknowledge that this Court has vacated and remanded a termination
decrees where the child’s appointed counsel failed to raise arguments that a
child would not be amenable to signing a consent to adoption. See Interest
of D.G., 241 A.3d 1230, 1232 (2020); Interest of D.N.G., 230 A.3d 361,
367-68 (Pa. Super. 2020)). Here, however, Child’s counsel actively advocated
at the hearing concerning Child’s position on consenting to adoption and the
present case presents different facts from which the trial court could properly
conclude that Child’s remaining in Mother’s care and custody is not in Child’s
best interest. Therefore, we do not find D.G. or D.N.G. to be applicable.


                                          - 20 -
J-A02018-21 & J-A02019-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/17/2021




                            - 21 -